Citation Nr: 1737740	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-27 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to April 1980.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case has been remanded on multiple occasions, most recently in August 2015.  

The issue of entitlement to service connection for depression, to include as secondary to a service-connected back disability, has been raised by the record in a November 2007 statement, but it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the Board referred this matter to the AOJ for appropriate action in August 2015.  As review of the record subsequent to the August 2015 remand does not reveal any development with respect to this matter, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Service connection is in effect for a contusion and sprain of the thoracic and lumbar spine, rated as 20 percent disabling; left lower extremity radiculopathy,  rated as 20 percent disabling; left arm radiculopathy, rated as 20 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; and right upper radiculopathy, rated noncompensable; the service connected disabilities combine to be 50 percent disabling. 

2.  The Veteran reports education through four years of college and work experience as a teacher, human resources coordinator, accountant, and mail carrier;  
he asserts that he became too disabled to work in November 2008. 

3.  The Veteran's service-connected disabilities do not prevent him from securing and following a substantially gainful occupation with consideration of all factors bearing on the issue, to include his employment history and educational and vocational attainment. 


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor [his/her] representative has raised any [other] issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
II. Analysis

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

Service connection is in effect for a contusion and sprain of the thoracic and lumbar spine, rated as 20 percent disabling; left lower extremity radiculopathy as secondary to the service connected thoracolumbar disability, rated as 20 percent disabling; degenerative disc disease of the cervical spine, rated as 10 percent disabling; left  arm radiculopathy as secondary to the service connected degenerative disc disease of the cervical spine, rated as 20 percent disabling; and right upper radiculopathy as secondary to the service connected degenerative disc disease of the cervical spine, rated noncompensable.  The service connected disabilities combine to be 50 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  

While the percentage requirements are not met for TDIU under 38 C.F.R. § 4.16(a),  entitlement to TDIU may nonetheless be granted on an extra-schedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  In this regard, the August 2015 remand directed that the AOJ refer the matter of entitlement to TDIU on an extraschedular basis to the Director of the VA Compensation Service (Director).  Bowling v. Principi, 15 Vet. App. 1 (2001) (if the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director for adjudication.)  Following this remand and based on a review of the electronic record, the Director issued a decision received in April 2017 denying entitlement to TDIU on an extraschedular basis.  

Summarizing some of the relevant evidence of record, in a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) received in December 2008, the Veteran reported education through four years of college and work experience as a mail carrier.  He asserted on this application that he became too disabled to work in November 2008.  

With respect to evidence addressing the functional impact of the Veteran's service connected disabilities, a June 2008 VA examination of the spine noted that the Veteran was at that time working with the U.S. Postal Service with accommodations.  There was limitation of lumbar motion, to include flexion that was limited to 40 degrees, but the neurological examination was unremarkable. 

A July 2012 VA thoracolumbar spine examination, that included a thorough neurological examination of the Veteran's extremities, resulted in the conclusion by the examiner that that there were no functional impacts from the service connected disability attributed to the spine that affected the Veteran's ability to work.  This examination again revealed limitation of lumbar motion but muscle strength and sensory testing were normal, there was no atrophy, and straight leg testing was negative bilaterally.  A July 2012 cervical spine examination similarly indicated there were also no functional impacts attributed to the cervical spine that affected his ability to work.  

A VA social and industrial survey conducted in July 2012 to assess the impact of the Veteran's service-connected disabilities on his occupational functioning found only moderate industrial impairment due to such disability.  This survey also resulted in the conclusion that there was no evidence that service-connected disability impacted the Veteran's decision to retire.  In this regard, it was noted that following an injury sustained at the Veteran's place of employment, the Veteran was evaluated by the U.S. Department of Labor's Office of Workers Compensation Program (OWCP) and found to have developed severe cervical, left shoulder, and low back pain as result of this injury, and that the Veteran was ultimately awarded a disability pension by OWCP based on this workplace injury.  An educational history provided on this survey noted that the Veteran had two bachelor's degrees, one in information systems and the other in business administration.  The work history recorded on this survey noted that the Veteran had been a teacher of mechanics, human resources coordinator, and accountant prior to working for 15 years as a mail carrier with the U.S. Postal Service.  

In short, based on a review of the evidence of record, some of which has been summarized above, the undersigned finds the preponderance of such weighs against a conclusion that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  In making this determination, the Board notes that while the Social Security Administration  (SSA) has found the Veteran to be disabled since November 2008 due to spine disability, the Board is not bound by decisions of other agencies, and instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2014).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   In this case, the record reflects that the Veteran retired due to a work-place injury, rather than service-connected disability, and the clinical evidence of record weighs against the conclusion that the Veteran' service-connected disabilities, by themselves, have rendered him incapable of obtaining or maintaining substantially gainful employment.  Indeed, even if the Veteran's physical disabilities prevented him from working at a labor-intensive occupation, the evidence does not demonstrate that the Veteran would be unable to perform sedentary jobs, given his college education and diverse work history as a teacher, human resources coordinator and accountant.  
In making the above determination, the Veteran's assertions that service connected disabilities have rendered him employable have been contemplated by the Board, but the more objective clinical evidence described above is the most probative evidence with regard to evaluating whether service-connected disabilities have rendered the Veteran unemployable.  As such, while the Board accepts the Veteran's assertions with regard to the matters he is competent to address, the Board places more probative weight upon the clinical evidence described above with respect to the impacts of the Veteran's service connected disabilities on his ability to work.  

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


